SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2012 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (Exact name of Registrant as specified in its charter) CresudInc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Moreno 877 (C1091AAQ) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No x CRESUD S.A.C.I.F. and A. (THE “COMPANY”) REPORT ON FORM 6-K Attached is the English translation of the summary of the payment notice related to the Company’sSeries V Floating Rate Notes in a principal amount of Ps. 106,875,591, due 2012. The Company informs that on June 11, 2012, will start the payment of the fifth installment of interests and the first installment of principal related to the Series V Notes issued on March 10, 2011. Payment Agent: Caja de Valores S.A. (25 de Mayo 362, Buenos Aires, Argentina) Date of effective payment: June 11, 2012 Number of service to be paid: Fifth installment of interests and first installment of principal Period comprised by the payment: March 5, 2012/June 11, 2012 Concept of payment: Interests (100%) Principal (33.33%) Payment Currency: The payment will be made in Pesos at the Applicable Exchange Rate. Outstanding Capital: Ps. 106,875,591 Annual Nominal Interest: 16.1131% Interest being paid Ps. 4,623,712.72 Ps. 35,621,634.48 Interests will be paid through Caja de Valores S.A. to the noteholders at whose name the Notes were registered on June 8, 2012. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria By: /S/ Saúl Zang Name: Saúl Zang Title: Vice Chairman of the Board of Directors Dated: June 07, 2012
